DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and Claims
2.	Applicant’s submission filed has been entered. Claims 1, 2 and 7 are pending. Claims 2-6 and 11 have previously been canceled. Claims 12-22 have been added. Claims 8-10 and 12 are withdrawn as they are drawn to the nonelected method. 

Withdrawn Objections and/or Rejections
	Examiner acknowledges the amendments to the specification and the objections have been withdrawn as they have been overcome. See below for objections to the replacement abstract. 
	Examiner acknowledges the amendments to the claims and the objections and rejection under 35 USC 112b have been withdrawn, as they have been overcome. 

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.	The abstract of the disclosure is objected to because of the legal phraseology “comprising” in lines 1-2.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 7, 13-18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griesbach (US 2003/0040691 A1) in view of Evans (US 2006/0253058 A1).
Regarding claim 1, Griesbach discloses a wound dressing (bandage 10, Griesbach Fig. 1, ¶ 0047) comprising a nonwoven absorbent layer (absorbent nonwoven web 16) comprising a layer of fabric (nonwoven gatherable layer of material; Griesbach ¶ 0062) comprising gel-forming fibers (cellulosic derived polymers, hydrocolloid/hydrogel particulates; Griesbach ¶ 0062 line 11, ¶ 0063 lines 13-21). The specification of the present application lists chemically modified cellulosic fibers (see specification p. 4 lines 26-30) which is analogous to the cellulosic derived polymers of Griesbach, and Griesbach teaches these additives in the form of fibers (Griesbach ¶ 0062-0063). Additionally, Griesbach teaches hydrogel particulates (a known gel-forming material) combined in the fibers, making the fibers gel-forming fibers (Griesbach ¶ 0063 lines 13-21). Griesbach further discloses the absorbent layer (16) being gathered (Griesbach ¶ 0057, 0062) in a longitudinal direction by stitching, Griesbach teaches elastic filaments attached to the web by stitching (Griesbach ¶ 0050 lines 1-3, autogenous bonding in lines 5-8), through the layer of fabric using one or more resilient threads (elastic filaments 14) or yarns (Griesbach Fig. 1, ¶ 0047, 0050), wherein the resilient threads or yarns gather the layer of fabric so that the layer of fabric in use is configured to: (a) maintain close conformability with a wound during movement, since Griesbach teaches the bandage arrangement is configured to enhance the ability to conform to the shape of various parts of the body, even a flexible (warranting movement) body part (Griesbach ¶ 0039 lines 20-25); and (b) elongate by 35% to 85% 
Griesbach is silent to an inelastic thread or yarn.
However, Evans teaches an elastic bandage (Evans abstract) in the same field of endeavor, that comprises both elastic and inelastic yarns (Evans ¶ 0009), such that the bandage does not lose elasticity as readily as conventional elastic bandages (as motivated by Evans ¶ 0009).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the dressing of Griesbach to stich the fabric with inelastic yarns, as well as elastic yarns, as taught by Evans, to maintain the elasticity in the dressing throughout its use.  

Regarding claim 18, Griesbach discloses a wound dressing (bandage 10, Griesbach Fig. 1, ¶ 0047) comprising a nonwoven absorbent layer (absorbent nonwoven web 16) comprising a layer of fabric (nonwoven gatherable layer of material; Griesbach ¶ 0062) comprising gel-forming fibers (cellulosic derived polymers, hydrocolloid/hydrogel particulates; Griesbach ¶ 0062 line 11, ¶ 0063 lines 13-21). The specification of the present application lists chemically modified cellulosic fibers (see specification p. 4 lines 26-30) which is analogous to the cellulosic derived polymers of Griesbach, and Griesbach teaches these additives in the form of fibers (Griesbach ¶ 0062-0063). Additionally, Griesbach teaches hydrogel particulates (a known gel-forming material) combined in the fibers, making the fibers gel-forming fibers (Griesbach ¶ 0063 
Griesbach is silent to the stitching comprising the inelastic thread or yarn. 
However, Evans teaches an elastic bandage (Evans abstract) in the same field of endeavor, that comprises both elastic and inelastic yarns (Evans ¶ 0009), with alternating stitching of both elastic and inelastic yarns (Evans ¶ 0035), to provide compression support and to cover and enclose the elastic yarns (as motivated by Evans ¶ 0028, 0035), such that the bandage does not lose elasticity as readily as conventional elastic bandages (as motivated by Evans ¶ 0009).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the dressing of Griesbach to stich the fabric with inelastic 

Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Griesbach and Evans, as applied above in claim 1. Griesbach teaches the stitches to gather the absorbent layer (see above rejection to claim 1, Griesbach ¶ 0057, 0062), but is silent to the resilient thread being woven in between the inelastic thread or yarn stitches to gather the absorbent layer. 
Evans further teaches the resilient thread being woven in between (alternating elastic and non-elastic) the inelastic thread or yarn stitches (Evans ¶ 0035), to provide compression support and to cover and enclose the elastic yarns (as motivated by Evans ¶ 0028, 0035).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the elastic and inelastic yarns of the combination dressing of Griesbach and Evans to have the resilient thread woven in between the inelastic thread or yarn stitches, as taught by Evans, to provide compression support and to cover and enclose the elastic yarns.  

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Griesbach and Evans, as applied above in claim 1. Griesbach further discloses wherein the layer of fabric is configured to fully recover after an elongation in the range of 35% to 85%, as Griesbach teaches using elastic materials 

Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Griesbach and Evans, as applied above in claim 1. Griesbach further discloses wherein the stitching comprises the one or more resilient threads or yarns (Griesbach ¶ 0050, lines 1-3, 5-8), as Griesbach specifies the bonding, for example through stitching, is done autogenously, meaning with the thread itself, but is silent to the stitching comprising the inelastic thread or yarn. 
Evans further teaches the elastic bandage with alternating stitching of both elastic and inelastic yarns (Evans ¶ 0035), to provide compression support and to cover and enclose the elastic yarns (as motivated by Evans ¶ 0028, 0035), such that the bandage does not lose elasticity as readily as conventional elastic bandages (as motivated by Evans ¶ 0009).
It would have been obvious to one of ordinary skill in the art at the time of invention to have the combination dressing of Griesbach and Evans wherein the stitching comprises inelastic threads or yarns in addition to the resilient threads or yarns, as suggested by Evans, to provide compression support and to cover and enclose the elastic yarns.  

Regarding claims 15 and 20, all of the elements of the current invention have been substantially disclosed by Griesbach and Evans, as applied above in claims 1 and 18. Griesbach further discloses wherein the gel-forming fibers comprise at least one of 

Regarding claims 16-17 and 21-22, all of the elements of the current invention have been substantially disclosed by Griesbach and Evans, as applied above in claims 1 and 18. Further, Griesbach teaches the same materials for gel-forming fibers as suggested by Applicant (see claims 15, 20), though while the combination of Griesbach and Evans does not teach the gel-forming fibers configured to retain structural integrity on absorption of exudate (claims 16, 21) and lose fibrous form and become a structureless gel upon absorption of exudate (claims 17, 22), these limitations of claims 16-17 and 21-22 relate to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Griesbach and Evans is capable of having the gel-forming fibers configured to retain structural integrity on absorption of exudate (claims 16, 21) and lose fibrous form and become a structure less gel upon absorption of exudate (claims 17, 22) (See § MPEP 2114 II). Additionally, Griesbach teaches the fibers of resins or blends which are capable of retaining structural integrity (Griesbach ¶ 0062 lines 9-12) as well as fibers including other materials, such as hydrocolloid/hydrogel particulates which become structureless gel upon absorption of liquid (Griesbach ¶ 0063 lines 13-21).
.

8.	Claims 2 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griesbach in view of Evans, and further in view of Watt (US 2007/0225663 A1).
Regarding claims 2 and 19, all of the elements of the current invention have been substantially disclosed by Griesbach and Evans, as applied above in claims 1 and 18, except for an adhesive layer overlying the absorbent layer. 
Watt, however, teaches a wound dressing (Watt Fig. 1, abstract) in the same field of endeavor, comprising an adhesive layer (cover sheet 1 with adhesive 3) overlying the absorbent layer (pad 4) on a surface furthest from the wound in use and extending beyond a periphery of the absorbent layer so as to secure the dressing to the 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the dressing of the combination of Griesbach and Evans, to include an adhesive layer overlying the absorbent layer on a surface furthest from the wound in use and extending beyond the periphery of the absorbent layer so as to secure the dressing to the skin surrounding the wound, as taught by Watt, to facilitate attachment of the dressing to the skin.

Double Patenting
	A terminal disclaimer does not appear to have been filed. The non-statutory double patenting rejection is maintained. 
9.	Claims 1, 2, 7 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,117,783 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the patented claims. The claim language “a layer of fabric comprising gel-forming fibers” of the present application claim 1 line 2, anticipates the limitation of the patented claim “two or more layers of fabric, wherein the two or more layers of fabric comprise gel-forming fibers” of U.S. Patent No. 10,117,783 B2 claim 1 lines 2-3.
Claims 1 and 18 of the present application are patentably indistinct from claim 1 of U.S. Patent No. 10,117,783 B2.

Claim 7 of the present application is patentably indistinct from claim 3 of U.S. Patent No. 10,117,783 B2.

Response to Arguments
10.	Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, beginning on p. 11/14 under Rejections under 35 USC 103: Independent Claim 1 and Dependent Claims 2, 7-10 and 12-17, that the combination of Griesbach and Evans does not teach the limitations of claim 1; Examiner respectfully disagrees. 
Applicant suggests that Griesbach does not teach gel-forming fibers; however, the fibers of cellulose derived polymers with hydrocolloid/hydrogel particulates, make up gel-forming fibers. The hydrogel material of the Griesbach fibers are inherently gel-forming, since the gels swell as they uptake liquid. 
Additionally, Applicant argues that the stitching taught in Griesbach does not teach that the elastomeric filaments are used in the stitching, themselves. However, Griesbach discloses stitching as a method of bonding the elastic filaments, and further that the bonding is performed autogenously. By definition, autogenous is arising from within or from a thing itself. As such, stitching elastic filaments autogenously implies that the elastic filaments are stitched themselves. 
. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        03/15/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781